       Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Doherty,

                                   Plaintiff,                    DECISION AND ORDER

                 -against-                                       18 Civ. 10898 (NSR) (AEK)

Bice et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

        In this lawsuit alleging violations of 42 U.S.C. § 1983 and the Americans With

Disabilities Act, 42 U.S.C. § 12101 et seq., Defendants seek documents regarding Plaintiff’s

mental health treatment, including releases to enable Defendants to obtain records from any

relevant mental health treatment providers. See ECF No. 44. Plaintiff objected to the relevant

document demands and interrogatories as “overbroad, irrelevant, and unduly burdensome,” ECF

No. 44-4 at 9; see also ECF No. 44-3 at 7, and maintains that mental health records are not

discoverable here because Plaintiff is “not seeking damages related to any treatment by a medical

or psychiatric professional for the conduct by defendants and is limiting any damages to garden

variety emotional distress,” ECF No. 48. Following a status conference and oral argument on

this matter on June 7, 2021, the parties met and conferred further to narrow the scope of issues in

dispute, 1 and filed supplemental submissions regarding the remaining issues. See ECF Nos. 49,

50.




        1
         When Defendants first identified discovery disputes to be resolved, Defendants were
also seeking records pertaining to Plaintiff’s non-mental health medical providers. Defendants
have since reported that following a June 11, 2021 meet and confer, “Plaintiff has agreed to
identify the medical providers who treated Plaintiff between January 1, 2014 and the present, and
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 2 of 11




       1.      General Standards for Discovery

       Rule 26 of the Federal Rules of Civil Procedure provides, in relevant part, that “[p]arties

may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.

26(b)(1). Moreover, “[a] party or any person from whom discovery is sought may move for a

protective order,” which may be issued upon a showing of good cause “to protect a party or

person from annoyance, embarrassment, oppression or undue burden or expense including ...

forbidding the disclosure or discovery.” Fed. R. Civ. P. 26(c)(1). “[T]he party seeking a

protective order has the burden of showing that good cause exists for issuance of that order.”

Gambale v. Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004). The Court has broad

discretion “to decide when a protective order is appropriate and what degree of protection is

required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). The Court also has “broad

discretion” in determining relevance for discovery purposes. Michael Kors, L.L.C. v. Su Yan Ye,

No. 18-cv-2684 (KHP), 2019 WL 1517552, at *2 (S.D.N.Y. Apr. 8, 2019). Under the Federal

Rules of Civil Procedure, relevance must be “‘construed broadly to encompass any matter that

bears on, or that reasonably could lead to other matter that could bear on’ any party's claim or

defense.” State Farm Mut. Auto. Ins. Co. v. Fayda, No. 14-cv-9792 (WHP) (JCF), 2015 WL




to provide releases for his medical records from those providers.” ECF No. 49 at 1 n.2.
Accordingly, there is no need for the Court to reach that issue at this time.


                                                 2
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 3 of 11




7871037, at *2 (S.D.N.Y. Dec. 3, 2015) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 (1978)), aff’d, 2016 WL 4530890 (S.D.N.Y. Mar. 24, 2016).

       2.      Standard for Discovery of Mental Health Records

       The Supreme Court has recognized a broad psychotherapist-patient privilege, holding

that “confidential communications between a licensed psychotherapist and [his or her] patients in

the course of diagnosis or treatment are protected from compelled disclosure under Rule 501 of

the Federal Rules of Evidence.” Jaffee v. Redmond, 518 U.S. 1, 15 (1996). This privilege is

“rooted in the imperative need for confidence and trust,” as psychotherapy requires an

environment “in which the patient is willing to make a frank and complete disclosure of facts,

emotions, memories, and fears.” Id. at 10; see Doe v. Sarah Lawrence Coll., No. 19-cv-10028

(PMH) (JCM), 2021 WL 197132, at *3 (S.D.N.Y. Jan. 20, 2021). The decision whether to allow

discovery into mental health records is therefore one that requires courts to exercise extreme

sensitivity, as “the mere possibility of disclosure may impede development of the confidential

relationship necessary for successful treatment.” Jaffee, 518 U.S. at 10. The Jaffee Court

specifically noted, however, that, “[l]ike other testimonial privileges, the patient may of course

waive the protection” of the psychotherapist privilege. Id. at 15 n. 14. “For example, waiver

occurs when a plaintiff puts his or her mental or emotional condition at issue in the case, by

relying on that condition as an element of his or her claim or defense.” Doe, 2021 WL 197132,

at *4 (citing Green v. St. Vincent’s Med. Ctr., 252 F.R.D. 125, 127-28 (D. Conn. 2008); Kerman

v. City of New York, No. 96-cv-7865 (LMM), 1997 WL 666261, at *3 (S.D.N.Y. Oct. 24, 1997)).

       Additionally, there is the danger that allowing discovery into mental health records will

lead to overly intrusive document demands and interrogatories from litigants; for example,

defendants might “seek to have the privilege breached whenever there is a possibility that the




                                                 3
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 4 of 11




psychiatric records may be useful in testing the plaintiff’s credibility or may have some other

probative value.” In re Sims, 534 F.3d 117, 141 (2d Cir. 2008). To avoid such a situation, the

Second Circuit has held that a plaintiff who asserts only “garden variety” emotional distress

damages does not waive the psychotherapist-patient privilege based solely on such “garden

variety” damages claims. 2 See id. at 130; In re Consol. RNC Cases, No. 04-cv-7922 (RJS), 2009

WL 130178, at *6 (S.D.N.Y. Jan. 8, 2009); Gropper v. David Ellis Real Estate, L.P., No. 13-cv-

2068 (ALC) (JCF), 2014 WL 642970, at *2 (S.D.N.Y. Feb. 14, 2014).

       3.      Defendants’ Request for Mental Health Records to Evaluate
               Plaintiff’s Claim that He Is a Qualified Individual with a Disability

       To establish a claim under Title II of the ADA, “a plaintiff must demonstrate (1) that [he

or she] is a qualified individual with a disability; (2) that [he or she] was excluded from

participation in a public entity’s services, programs or activities or was otherwise discriminated

against by a public entity; and (3) that such exclusion or discrimination was due to [his or her]

disability.” Tardif v. City of New York, 991 F.3d 394, 404 (2d Cir. 2021) (quotations omitted).

For the purpose of determining whether a plaintiff is a “qualified individual with a disability,”

the ADA defines “disability” to include, inter alia, “a physical or mental impairment that

substantially limits one or more major life activities.” Hamilton v. Westchester County, 3 F.4th

86, 92 (2d Cir. 2021) (quoting 42 U.S.C. § 12102(1)(A)).

       Defendants assert that Plaintiff’s mental health records should be provided because they

are relevant to Plaintiff’s claim that he is a qualified individual with a disability under the ADA.




       2
          “Garden variety” damages are “claims for ‘compensation for nothing more than the
distress than any healthy, well-adjusted person would likely feel as a result of being so
victimized . . . .’” E.E.O.C. v. Nichols Gas & Oil, Inc., 256 F.R.D. 114, 121 (W.D.N.Y. 2009)
(quoting Kunstler v. City of New York, No. 04-cv-1145 (RWS) (MHD), 2006 WL 2516625, at
*7, *9 (S.D.N.Y. Aug. 29, 2006)).


                                                  4
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 5 of 11




See ECF No. 49 at 2. But the 2008 ADA Amendments Act (“ADAAA”) and the accompanying

regulations make clear that autism is a type of impairment that will “substantially limit brain

function,” and thus qualify an individual for protection under the ADA, see 29 C.F.R. § 1630.2,

and the Second Circuit has explained that the regulations “specifically identify[] autism as an

impairment that substantially limits brain function in virtually all cases,” McElwee v. County of

Orange, 700 F.3d 635, 643 (2d Cir. 2012). The ADAAA specifically stated that the definition of

disability “shall be construed in favor of broad coverage . . . to the maximum extent permitted”

under the ADA. 42 U.S.C. § 12102(4)(A); see Hamilton, 3 F.4th at 92 (“the principal purpose of

the ADAAA was to overrule the Supreme Court’s arguably narrow interpretation of what

constitutes an ADA-qualifying disability . . . and to make clear that the substantial-limitation

requirement in the definition of ‘disability’ is not an exacting one”) (alteration and quotation

marks omitted). Since the enactment of the ADAAA, courts in this district have recognized that

autism “might also substantially limit major life activities other than those explicitly identified in

the regulations.” Glaser v. Gap Inc., 994 F. Supp. 2d 569, 575 (S.D.N.Y. 2014).

       Counsel for Defendants 3 noted during oral argument that Plaintiff’s diagnosis of autism,

while perhaps substantiated by past requests for accommodation, did not automatically make him

a “qualified individual” under the ADA, as “there is a distinction between the diagnosis and the

fact that the diagnosis presents an impairment that substantially limits one or more of the major

life activities . . . .” Transcript (“Tr.”) (ECF No. 49-1) at 6:11-14. Under the current regulations

and McElwee, however, that latter point is squarely addressed: autism is an impairment that




       3
         The transcript of the parties’ June 7, 2021 oral argument erroneously states that the
speaker is counsel for Plaintiff, Mr. Murray, but from context it is evident that the previous
question was addressed to, and the speaker actually was, counsel for Defendants, Ms. Schwartz.
See Tr. at 5:13-25; 6:1-18.


                                                  5
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 6 of 11




substantially limits brain function. See 700 F.3d at 643. Given the expressly permissive scope

of the ADAAA, and the fact that the parties have now agreed to discovery of Plaintiff’s non-

mental health medical records, it is not necessary to allow discovery into Plaintiff’s mental

health records for the purposes of examining the question of whether Plaintiff is a qualified

individual with a disability. Plaintiff has not waived the psychotherapist-patient privilege simply

because he is an individual with autism who has raised a claim under the ADA. Moreover,

because Defendants have other, less intrusive means of exploring this issue—both through

medical records and through depositions—allowing discovery of mental health records for this

particular purpose is not proportional to the needs of the case. Additionally, if Defendants

believe at the conclusion of discovery that Plaintiff has failed to offer sufficient medical evidence

substantiating his limitations and thus has not met his burden under the ADA, see Grabin v.

Marymount Manhattan Coll., No. 12-cv-3591 (KPF), 2014 WL 2592416, at *12 (S.D.N.Y. June

10, 2014), Defendants may move for summary judgment on that basis. In other words, Plaintiff

may bear some risk for resisting discovery for this purpose. Accordingly, given the particular

facts and circumstances presented here, Defendants cannot obtain discovery of Plaintiff’s mental

health records for the purposes of evaluating whether he is a qualified individual with a disability

within the meaning of the ADA.

       4.      Defendants’ Request for Mental Health Records on the
               Ground that Plaintiff Has Put His Mental Health at Issue

       More complicated, however, is the question of whether Plaintiff has waived his right to

privacy in his psychotherapy records by putting his mental health condition at issue in the

manner in which he has pled his claims. Defendants cite multiple cases for the proposition that a

plaintiff who brings an ADA claim based on an underlying mental health condition waives the

psychotherapist-patient privilege. See id. at 3-4 (collecting cases). Notably, none of the cases



                                                 6
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 7 of 11




cited by Defendants involve a plaintiff who claimed a disability based on an autism diagnosis.

See Sarko v. Penn-Del Directory Co., 170 F.R.D. 127, 130 (E.D. Pa. 1997) (plaintiff suffered

from clinical depression); Cherkaoui v. City of Quincy, No. 14-cv-10571, 2015 WL 4504937, at

*2-*3 (D. Mass. July 23, 2015) (plaintiff suffered from Attention Deficit Hyperactivity Disorder

(“ADHD”) and depression); Katz v. Nat’l Board of Med. Examiners, 15-cv-1187, 2016 WL

2744823, at *3-*4 (M.D. Pa. May 10, 2016) (plaintiff suffered from bipolar disorder).

       Indeed, this Court is not convinced that, simply by virtue of being autistic, a plaintiff

automatically waives his or her right to privacy in all mental health records whenever he or she

files a suit under the ADA. Autism “is a neurological and developmental disorder that affects

how a person acts and interacts with others, communicates, and learns.” Rodriguez v. Vill. Green

Realty, 788 F.3d 31, 42 (2d Cir. 2015) (quotation marks omitted). A person’s autism will shape

his or her personal relationships and how that person perceives the world. As Plaintiff’s counsel

represented to the Court at the parties’ conference on June 7, 2021, “if an autistic individual goes

to see a psychologist, they’re going to talk about, you know, a whole range of things, from

girlfriends to family members. And the fact that the individual has autism kind of underlines that

whole type of discussion.” Tr. at 39:15-19. Treating autism as a mental health condition that

automatically waives the psychotherapist-plaintiff privilege could potentially require the release

of an autistic plaintiff’s entire mental health history, simply because autism is an integral part of

who he or she is. That danger exists here, and thus Defendants’ request for all mental health

records which “deal with the effects of Plaintiff’s autism” is overly broad.

       While not every autistic plaintiff necessarily puts his or her mental health condition at

issue, there remains the question of whether Plaintiff in this case has done so by way of the

allegations in his complaint. Plaintiff alleges that “[a]s a result of the issuance of the no contact




                                                  7
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 8 of 11




orders and his disability, [Plaintiff] suffers great anxiety and depression, has difficulty going to

class or utilizing Purchase’s facilities for fear of being arrested, and is afraid to socialize with

other students.” Am. Compl. (ECF No. 17) ¶ 34 (emphasis added). In addition the amended

complaint states that Plaintiff “suffers from severe anxiety, especially in social situations, or

adversarial or disciplinary circumstances.” Id. ¶ 45; see also id. ¶ 47 (“[t]he issuance and

existence of the no contact orders create great stress for [Plaintiff]”). These allegations identify

specific mental health conditions—severe anxiety, depression, and “great stress” in particular

situations—that Plaintiff alleges he suffers as a result of Defendants’ conduct. These allegations

constitute core elements of Plaintiff’s ADA claim, and directly relate to the question of whether

Defendants denied Plaintiff the opportunity to participate in or benefit from the facilities at

SUNY Purchase. Accordingly, these allegations are sufficient to waive Plaintiff’s

psychotherapist-patient privilege with respect to certain mental health records, because Plaintiff

has put his mental health condition at issue in this case. See Doe, 2021 WL 197132, at *4

(“waiver occurs when a plaintiff puts his or her mental or emotional condition at issue in the case

by relying on that condition as an element of his or her claim or defense”); Green, 252 F.R.D. at

128 (“when a party puts his or her mental state at issue, his or her opponent has a right to

conduct an inquiry into present and past communications between psychotherapist and patient”);

Milner v. City of Bristol, No. 18-cv-1104, 2020 WL 6049261, at *4 (D. Conn. Oct. 13, 2020)

(plaintiff who alleged that he was “injured physically, mentally and emotionally and continues to

live in fear of police officers” placed his physical and mental health at issue).

        Defendants are permitted to inquire, to a limited extent, into Plaintiff’s mental health

records that address any severe anxiety or depression Plaintiff experiences when socializing with

peers, or in disciplinary or adversarial situations. This permission should be narrowly construed,




                                                   8
      Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 9 of 11




however, and is not “a license to rummage through all aspects of the plaintiff’s life.” Evanko v.

Elec. Sys. Assoc., Inc., No. 91-cv-2851, 1993 WL 14458, at *2 (S.D.N.Y. Jan. 8, 1993). Plaintiff

is not required to produce all of his mental health records, and the Court is cognizant of

Plaintiff’s stated concerns about disclosing the contents of those records as they might relate to

his interpersonal and family relationships. See Tr. at 17:13-19. This order is thus limited in

scope to the particular aspects of Plaintiff’s mental health that he has specifically put at issue

through his complaint—information unrelated to the allegations in the complaint need not be

produced.

       Plaintiff asserts that since he has provided (or has agreed to provide) documentation

regarding his request for accommodations from SUNY Purchase, and records regarding his grade

school Individualized Education Program (“IEP”), further discovery into his mental health

records is unnecessary. See ECF No. 48 at 1-2; Tr. at 15:2-25, 16:1-12; ECF No. 50 at 3-4. But

the limited discovery authorized here is not for the purposes of establishing Plaintiff’s autism

diagnosis, but rather to inquire into Plaintiff’s allegations that severe anxiety and depression have

been caused by Defendants’ conduct. While requests for accommodations and IEPs may well

include medical and mental health documentation to establish the subject’s disability, their

primary purpose is to address the subject’s needs in the classroom, and not the more wide-

ranging social and emotional issues that would be addressed in psychotherapy.

       Similarly, it is not enough for Plaintiff to argue that since he is not seeking damages for

any consequences arising after Defendants’ conduct, he should not have to disclose any mental

health records. See ECF No. 50 at 5. Plaintiff’s allegations regarding his mental health

condition do pertain to damages alone, but also to Defendants’ liability. See Tr. at 26:3-25, 27:1-

13. Even if Plaintiff has not seen a mental health provider since the events of this case occurred,




                                                  9
     Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 10 of 11




see Tr. at 27:21-23. Defendants are entitled to explore Plaintiff’s prior mental health history in

order to evaluate the allegation that Plaintiff’s anxiety and depression were caused by the

issuance of the no-contact orders. See Tr. at 28:8-22; Sidor v. Reno, No. 95-cv-9588 (KMW),

1998 WL 164823, at * 2 (S.D.N.Y. Apr. 7, 1998) (“Defense counsel has a right to inquire into

plaintiffs’ pasts for the purpose of showing that their emotional distress was caused at least in

part by events and circumstances that were not job related.”) (quotations omitted).

       Plaintiff has also argued that discovery of Plaintiff’s mental health records should be

limited because he is only seeking garden variety emotional distress damages. See ECF No. 48

at 1; ECF No. 50 at 5. It is true that a claim for garden variety damages does not, by itself, waive

the psychotherapist-patient privilege, and Plaintiff’s limited damages claims are not a basis for

disclosure of his mental health records. See In re Sims, 534 F.3d at 130. Rather, Plaintiff’s

mental health will inevitably factor into an evaluation of whether Defendants are liable for a

violation of the ADA. For this reason, limited discovery into the discrete category of Plaintiff’s

mental health records described in this order is appropriate. Plaintiff’s understandable and

legitimate privacy concerns are mitigated here by the Confidentiality Stipulation and Protective

Order agreed to by the parties. ECF No. 47.

       While the Court anticipates that the parties will be able to comply with this order without

further judicial intervention, the Court recognizes that it may be necessary to engage in in

camera review of certain records to the extent it is necessary to resolve future disputes regarding

the contours of the order.




                                                 10
     Case 7:18-cv-10898-NSR-AEK Document 55 Filed 09/15/21 Page 11 of 11




        5.      Conclusion

        For the foregoing reasons, Defendants’ demands for the production of mental health

records are GRANTED, and Plaintiff’s objections are OVERRULED, subject to the limitations

set forth herein.

Dated: September 15, 2021
       White Plains, New York
                                                   SO ORDERED.


                                                   ___________________________________
                                                   ANDREW E. KRAUSE
                                                   United States Magistrate Judge




                                              11
